Per Curiam.

This case is before the court upon the motion of appellee Youngstown Township Park District to dismiss the appeal for failure by appellant to include the necessary parties under Section 5717.04, Revised Code.
This is a companion case to Reuben McMillan Free Library Assn. v. Mahoning County Budget Commission, 175 Ohio St., 191, and the motion to dismiss is sustained on the same ground as is set forth in the opinion in that case.

Appeal dismissed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.